Citation Nr: 0011911	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
stress fracture of the right femur, currently evaluated as 20 
percent disabling.

Entitlement to an increased evaluation for residuals of a 
stress fracture of the left femur, currently evaluated as 20 
percent disabling.

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from November 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO).  The rating decision denied the claims of 
entitlement to evaluations in excess of 10 percent for a 
duodenal ulcer and residuals of right and left femur stress 
fractures.  A rating decision issued in March 1998 increased 
the evaluation of each disability to 20 percent.  


FINDINGS OF FACT

The veteran's duodenal ulcer is not more than moderately 
disabling with continuous moderate manifestations of 
symptoms.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service records show that the veteran the veteran was 
diagnosed with and treated for a duodenal ulcer during 
service.  In June 1978, a Medical Board determined that the 
veteran was not qualified for retention in service because of 
stress fracture residuals.  In the Medical Board report 
recommending a temporary disability retirement, his diagnosis 
of duodenal ulcer was noted.  The veteran was granted service 
connection for a chronic duodenal ulcer in a December 1978 
rating decision, and a 10 percent evaluation was assigned to 
the disability under Diagnostic Code 7305.  That evaluation 
remained in effect until the above referenced March 1998 
decision.

The veteran was afforded a VA examination in January 1997, 
and he reported that he had an ulcer because of work-related 
stress.   He stated that he had last seen a physician for his 
ulcer in 1989 or 1990, when he underwent an upper GI series 
and was prescribed Tagamet and Mylanta.  The veteran 
explained to the examiner that because he could not afford 
these medicines, he took them only intermittently.  He 
described passing excessive flatus, experiencing intermittent 
burning in his epigastrium (lasting a few seconds and 
occurring 3-4 times per week), and having nausea (occurring 
approximately 3 times per week).  He indicated that his 
abdominal symptoms were brought on by the eating of greasy 
food.  He said that his weight was stable and that he had not 
been vomiting.  He reported no hematemesis or melena.  
Clinical examination revealed that the veteran's abdomen was 
soft and not tender or distended.  No masses were felt upon 
palpation, and the veteran's bowel sounds were normal.  The 
veteran was 5 feet, 8 inches tall, and his weight was 225 
pounds.  It was observed in the examination report that the 
veteran appeared to be somewhat overweight.  A complete blood 
count (CBC) was performed.  The readings for the veteran's 
hemoglobin and hematocrit were within normal limits.  A 
pertinent diagnosis was not entered.

The veteran was afforded another VA examination in October 
1997.  He related recurring episodes of abdominal pain, with 
some nausea and vomiting, over the years since the symptoms 
first began.  He indicated that the pain was especially 
evident in the mid-abdominal area.  The veteran said that he 
was taking over-the-counter Pepcid and Tagamet, as well as 
Mylanta, when needed.  Clinical examination revealed that the 
veteran's abdomen was somewhat protuberant.  Bowel sounds 
were present.  No masses or tenderness was detected.  The 
veteran weighed 204 pounds, and it was again noted in the 
examination report that he appeared somewhat overweight.  The 
veteran was diagnosed with recurrent abdominal pain and as 
having a past diagnosis of duodenal ulcer disease.

In the notice of disagreement with this rating decision that 
he filed in April 1997, the veteran contended that he had 
problems with his ulcer every day.  He observed that he 
believed his ulcer to be active.

II.  Analysis

The veteran has alleged that his duodenal ulcer is more 
severe than contemplated by the evaluation currently 
assigned.  Thus, the veteran's claims of entitlement to an 
increased evaluation of his disability is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107(a).  

The Board notes that in his claim for an increased evaluation 
of his disability, the veteran must be considered to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Although the 
evaluation of his duodenal ulcer was increased to 20 percent 
in March 1998, the veteran has not been granted the maximum 
evaluation potentially available to him for the disability 
under the applicable Diagnostic Code.  Therefore, his claim 
remains in controversy. Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's duodenal ulcer disability has 
been noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The current severity of the veteran's duodenal ulcer has been 
evaluated under the pertinent rating provision, Diagnostic 
Code 7305.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  The 
question to be considered here is whether the veteran is 
entitled to an evaluation in excess of 20 percent under this 
Diagnostic Code.

Diagnostic Code 7305 assigns a 20 percent evaluation for a 
duodenal ulcer that is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  A 40 
percent evaluation is provided for a duodenal ulcer that is 
moderately severe, that is, less than severe but with 
impairment of health manifested by anemia and weight loss or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.

After reviewing the evidence of record, including the 
statements of the veteran concerning his condition, the Board 
has concluded that an increased evaluation for a duodenal 
ulcer is not warranted.  The Board has carefully considered 
the veteran's description of his symptoms.  Statements about 
one's own symptoms from one who, like this veteran, has not 
been shown to be a medical authority are nevertheless 
competent evidence of the matter they describe.  See Bruce v. 
West, 11 Vet. App. 405, 410-11 91998), citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  However, ratings of 
disabilities must consider the medical evidence of record as 
well, and as a layperson the veteran is not competent to 
supply evidence of this nature.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board has also considered the 
contention of the veteran's representative on the VA Form 
646, Statement of Accredited Representative in Appealed Case, 
submitted in August 1997 that an upper GI series must be 
performed in this case in order to determine whether the 
veteran's duodenal ulcer is currently active.  However, the 
rating criteria contained in Diagnostic Code 7305 do not 
depend on whether a duodenal ulcer is currently active or 
not.  It is apparent to the Board that the veteran's duodenal 
ulcer disability as pictured in the entire record more 
closely approximates the rating criteria for a 20 percent 
than for a 40 percent evaluation.  None of the criteria for a 
40 percent evaluation are fulfilled in this case.  No 
competent medical evidence shows that the veteran has anemia.  
Indeed, January 1997 CBC indicated that he was not anemic.  
Although there was a discrepancy between the weights 
determined for the veteran during the January 1997 and the 
October 1997 VA examinations - - 225 pounds for the first 
examination versus 204 pounds for the second - - no competent 
medical opinion indicates that the indicated loss of weight 
signifies impairment of health.  Indeed, on each occasion the 
veteran was noted to be overweight, and there is no evidence 
that he has been incapacitated by his duodenal ulcer 
symptoms.  For example, there is no clinical evidence that 
the veteran has had incapacitating episodes of 10 days or 
more occurring at least four times a year.  Hence, the Board 
finds that a preponderance of the evidence is against an 
evaluation in excess of 20 percent.  


ORDER

An evaluation in excess of 20 percent for a duodenal ulcer is 
denied.


REMAND

The veteran has alleged that his femur disabilities are more 
severe than contemplated by the ratings currently assigned 
them; hence, his claims are well grounded and VA has a duty 
to assist in the development of evidence.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The veteran was granted service connection for residuals of a 
stress fracture of each of his femurs in the December 1978 
rating decision referred to above.  A 20 percent evaluation 
was assigned to each disability under Diagnostic Code 5255 in 
March 1998.  The veteran must be considered to be seeking the 
maximum benefit allowed by law and regulation for the 
residuals of a stress fracture to each femur.  AB.  Hence, 
although the March 1998 rating decision increased the 
evaluation of each of femur disorder to 20 percent, the 
veteran has not been granted the maximum evaluation 
potentially available for each of the disabilities under the 
relevant Diagnostic Code, and therefore, his claims remain in 
controversy.  Id.

The Board finds, however, that the VA examinations performed 
in January and October 1997 in connection with those claims 
are inadequate for rating purposes.  The examinations did not 
make the findings required for a complete evaluation of the 
veteran's disabilities under all relevant rating provisions.  
Diagnostic Code 5255, under which the veteran's femur 
disabilities have been rated, pertains specifically to 
impairment of the femur and affords a maximum evaluation of 
80 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(1999).  It is possible that with respect to one or both 
femur disabilities, the veteran could meet the criteria of 
Diagnostic Code 5252 for an evaluation in excess of 20 
percent.  A 30 percent evaluation is afforded under this 
Diagnostic Code for malunion of the femur accompanied by a 
marked knee or hip disability.  Also potentially relevant to 
the veteran's claim is Diagnostic Code 5250, which pertains 
to ankylosis of the hip and authorizes minimum evaluation of 
60 percent based on limitation of motion.  See 38 C.F.R. 
§ 5250 (1999).  However, neither the January nor the October 
1997 VA examination measured the range of motion in either 
hip.  Moreover, as the RO indicated in its September 1998 
supplemental statement of the case, the veteran's femur 
disabilities also may be evaluated under Diagnostic Codes 
5251, 5252, and 5253.  These pertain to limitation of 
extension of the thigh, limitation of flexion of the thigh, 
and limitation of abduction or rotation of the thigh, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (1999).  Diagnostic Code 5252 affords a maximum 
evaluation of 40 percent.  (Diagnostic Code 5251 affords a 
maximum evaluation of 10 percent and Diagnostic Code 5253 of 
20 percent.  Neither the January 1997 nor the October 1997 
examination report documented the veteran's flexion in each 
of his thighs.  Without the range-of-motion studies required 
for evaluation under relevant Diagnostic Codes, the 
examination reports contain insufficient detail and are 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.2, 4.70 
(1999).  Therefore, a new physical examination should be 
conducted by VA in order that all findings necessary for this 
purpose may be made.

In addition, the Board observes that the possibility was 
raised in the January 1997 VA examination report that the 
veteran has degenerative arthritis in his left knee.  
However, x-ray reports relevant to this question were not in 
the claims file.  Although the October 1997 examination 
report purported to summarize the x-rays taken for the 
January 1997 examination, the question whether arthritis was 
present in the veteran's left knee remains unresolved.  Since 
Diagnostic Code 5255 provides for the rating an impairment of 
the femur partially on the basis of a knee disability, this 
question should be addressed by VA in a new physical 
examination of the veteran. 

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for a musculoskeletal condition at any 
private or VA facility since October 
1997.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain, and associate with the 
claims file, all medical records from the 
facilities named.  All attempts to secure 
this evidence should be documented.

2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA musculoskeletal 
examination.  All indicated studies, 
tests, and evaluations should be 
performed.  The veteran's range of motion 
(flexion, abduction, rotation) in each 
thigh, each knee (flexion and extension), 
and each hip (flexion and abduction) 
should be measured and recorded by the 
examiner.  Following the examination, the 
examiner must offer an opinion as to 
whether the veteran has any knee or hip 
arthritis and if so, whether such 
condition is related to his stress 
fracture of the corresponding femur.  The 
veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A complete rationale for any 
opinion and description must be 
presented.  The examination report should 
be typed.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issues presented.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 



